Citation Nr: 1629964	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for hypercholesterolemia.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for bilateral shoulder disability.

8.  Entitlement to service connection for erectile dysfunction.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include seizures and/or syncope claimed as spells.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, a nervous condition, dysthymia, and/or depression.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

14. Whether new and material evidence has been received to a claim of entitlement to service connection for diabetes mellitus. 

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability (other than a knee and/or ankle disability).

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1976, and a subsequent period of National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issues of entitlement to service connection for diabetes mellitus, a back disability, and a right leg disability, entitlement to service connection for erectile dysfunction, and whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260, and the evidence is against a finding that an extra-schedular rating is warranted.

2.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for a right wrist disability.  

3.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for a left wrist disability. 

4.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection hypercholesterolemia. 

5.  The Veteran does not have a right ear hearing loss disability for VA purposes.

6.  The most probative evidence is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service. 

7.  The earliest clinical evidence of allergic rhinitis is many years after separation from service.  

8.  The most probative evidence of record is against a finding that the Veteran has allergic rhinitis causally related to, or aggravated by, active service. 

7.  The earliest clinical evidence of a shoulder disability is many years after separation from service.

8.  The most probative evidence of record is against a finding that the Veteran has a shoulder disability causally related to, or aggravated by, active service. 

9.  Evidence received since the last final decision which denied service connection for residuals of a head injury, to include seizures and/or syncope claimed as spells, is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.

10.  Evidence received since the last final decision which denied service connection for an acquired psychiatric disability is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.

11.  Evidence received since the last final decision which denied service connection for alcoholism is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.

12.  Evidence received since the last final decision which denied service connection for hypertension is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.

13.  Evidence received since the last final decision which denied service connection for asthma is not new and material because it does not reasonably raise a possibility of substantiating the Veteran's claim.

14.  New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

15.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability (other than a knee and/or ankle disability.)

16.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a right wrist disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a left wrist disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for hypercholesterolemia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1111, 1131, 5107 (West 2014); 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

6.  The criteria for service connection for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1112, 1113, 1111, 1131, 5107; 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The criteria for service connection for bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1111, 1131, 5107; 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

8.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include seizures and/or syncope claimed as spells. 38 U.S.C.A. §§ 5108, 7105 38 C.F.R. § 3.156, 20.302, 20.1100, 20.1103, 20.1104 (2015).

9.  Evidence received since the last final denial for service connection for an acquired psychiatric disorder is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156, 20.302 . 38 U.S.C.A. §§ 5108, 7105 38 C.F.R. § 3.156, 20.302, 20.1100, 20.1103, 20.1104.

10.  Evidence received since the last final denial for service connection for alcoholism, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 

11.  Evidence received since the last final denial for service connection for hypertension is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 

12.  Evidence received since the last final denial for service connection for asthma is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 

13.  Evidence received since the last final denial for service connection for diabetes mellitus is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 

14.  Evidence received since the last final denial for service connection for a right leg disability (other than a knee and/or ankle disability) is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 

15.  Evidence received since the last final denial for service connection for a back is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108); 38 C.F.R. § 3.156, 20.302. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At the February 2016 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to service connection for a right wrist disability, a left wrist disability, and hypercholesterolemia. (See Board hearing transcript page 3.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them.  

Adjudicated Claims

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The claims file reflects that a formal finding of a lack of stressors for posttraumatic stress disorder (PTSD), a 1993 VA report of contact form which reflects that the Nashville, Tennessee VAMC (VA Medical Center) does not have any records for the Veteran from 1976 or 1977, a 1992 VA report of contact form which reflects that the National Guard does not have any records for the Veteran other than the one submitted and associated with the claims file (i.e. 1977 entrance STR), and a 1982 request for information form which reflects that no records are available from the hospital identified by the Veteran.

In addition, VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received or to a Veteran unless the criteria under 38 U.S.C. § 5103A(d) have been met.  The Board finds that under that criteria and McLendon v. Nicholson, 20 Vet. App.79, 81 (2006), VA examinations are not warranted. 


Legal criteria 
New and material evidence (NME)

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A  (eliminating the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Rating Tinnitus

The Veteran is seeking a disability evaluation for his tinnitus in excess of the currently assigned 10 percent evaluation.  According to VA regulation, a 10 percent evaluation is the maximum allowed for tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head. 38 C.F.R. §4.87, DC 6260.  Thus, entitlement to a schedular rating in excess of 10 percent is denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus causes the Veteran difficulty with hearing or concentration due to ringing in the ears is the precise symptomatology and effect contemplated by schedular criteria.  An exceptional disability picture has not been met; therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008)' 38 C.F.R. § 3.321(b)(1).  Even assuming that the first prong was met, the Board finds that the second prong has not been met.  There is no probative evidence that the Veteran's tinnitus has caused marked interference with employment or frequent hospitalization 

The Veteran's sole service-connected disability is tinnitus; thus, discussion of the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) with regard to the combined effect of multiple disorders is not warranted.  Moreover, there is no competent credible indication that the Veteran's tinnitus prevents him from maintaining substantial gainful employment; thus the Board finds that a claim for total rating based on individual unemployability due to service-connected disability (TDIU) has not been reasonably raised by the record. (See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Finally, the Board finds that there is no competent credible evidence that Special Monthly Compensation (SMC) is warranted based on the Veteran's disability and his sole rating percentage.  

Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability as a result of active service.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's DD 214 reflects that his military occupational specialty was as a switchboard operator.  In addition, his records are negative for combat service, or service in a war zone.  Nevertheless, the Board concedes that the Veteran would have likely been exposed to noises in service, to include occasional weapon firing. 

The Board finds, for the reasons noted below, that service connection is not warranted for either right or left hearing loss disability.

An October 2011 VA examination report reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
25
LEFT
15
20
20
25
25

The Veteran's speech recognition score was 94 percent for the right ear and 94 percent for the left ear.  Thus, the Veteran did not have a hearing loss disability for VA purposes in either ear. (See 38 C.F.R. § 3.385.)

A June 2012 VA examination report reflects that pure tone thresholds in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
25
LEFT
20
20
15
25
25

The Veteran's speech recognition score was 96 percent for the right ear and 92 percent for the left ear.  Thus, the Veteran had a left ear hearing loss disability (based on the speech recognition score), but did not have a right ear hearing loss disability. 

(The Board notes that the 2012 examiner incorrectly (i.e. reversed) the right and left ear when checking the block for which ear had hearing loss; regardless, the Board finds that the actual numerical findings are probative. 

Right Ear 

Based on the foregoing, the Veteran does not have a current right ear hearing loss disability for VA purposes.  Thus, service connection is not warranted.  The Board acknowledges the Veteran's statements that he has difficulty hearing; however, he has not been shown to be competent to state that any hearing loss meets the requirements for a hearing loss disability for VA purposes, which is based on numerical findings after audiologic testing.  

There are also no competent private clinical records which reflect that the Veteran has a right ear hearing loss disability for VA purposes.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a right ear hearing loss disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Left Ear 
 
The Veteran's STRs reflect that upon entrance in 1973, pure tone thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
30
10
20
--
20

The Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate abnormal hearing.  Thus, the Veteran had abnormal hearing, but not a hearing loss disability, upon entrance. 

The Veteran's STRs reflect that upon enlistment in the National Guard in August 1977, he reported that he was in good health, and he denied hearing loss on his report of medical history.  His report of medical evaluation reflects that his pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
--
15

Thus, approximately 11 months after separation from service, the Veteran had normal hearing. 

The earliest post service clinical evidence of abnormal hearing is in 2011 more than three decades after separation from service, and earliest clinical evidence of a hearing loss disability for VA purposes is in 2012.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The 2012 VA examiner found that it was less likely as not that the Veteran had hearing loss causally related to active service.  The examiner opined that the Veteran had normal hearing in 1977.  Although the examiner incorrectly identified this 1977 record as an exit examination, it was actually an examination for entrance into the National Guard.  Regardless, it was still in 1977, 11 months after separation from active service.  The examiner's rationale that the Veteran's current hearing loss is not due to service is based, in part, on 1977 numerical results.  The characterization of the reason for the examination (i.e. separation or entrance) is not probative; it is the actual year which is probative.  The examiner noted that the Veteran had normal hearing in 1977 and that he had not had a significant threshold shift since 1973.  

In the present claim, there is no clinical opinion based on a credible factual basis, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and active service.  The preponderance of the evidence is against a finding of continuity of symptomatology or that service connection for left ear hearing loss is warranted on a presumptive bases as the 1977 record, 11 months after service separation, failed to show manifestations or symptoms of a hearing loss disability.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulties.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for several decades after separation from service.  Notably, the Veteran filed numerous claims for service connection for a variety of other disabilities in the decades after separation from service.  For instance, in January 1981, the Veteran filed claims for service connection for disabilities of the ankle, back, and nerves.  In December 1990, the Veteran filed claims for service connection for a nervous condition and asthma.  In March 1999, the Veteran filed claims for service connection for depression, hypertension, and asthma.  In November 2000, the Veteran filed claims for service connection for depression, a broken leg, a nervous condition, asthma, and a seizure disorder.  In October 2006, he filed a claim for pension.  In May 2007, he filed a claim for service connection for a seizure disorder and PTSD.  The Board finds that if the Veteran had experienced hearing difficulties since service, it would have been reasonable for him to have filed a claim for service connection for it when he filed his other claims rather than wait more than 35 years. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Allergic Rhinitis 

The Veteran contends that he has allergic rhinitis due to the climate in Germany where he served.  While the Veteran is competent to report symptoms such as watery or itchy eyes, nose, and throat, he has not been shown to be competent to state that these symptoms are due to the climate in Germany several decades ago.  The etiology of allergic rhinitis is outside the scope of personal observation and requires medical expertise.

The Veteran separated from active service in September 1976.  The Veteran's STRs reflect that in August 1977, approximately one year after separation from service, the Veteran completed an evaluation for enlistment purposes into the Army National Guard.  He reported that he was in good health and not on any medication.  He denied having any chronic or frequent colds, eye trouble, ear, nose, or throat trouble, or hay fever. 

The earliest clinical evidence of allergic rhinitis is not for several decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In the present claim, there is no clinical opinion based on a credible factual basis, or credible continuity of symptomatology, which supports a causal relationship between allergic rhinitis and active service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., running nose, congestion, water eyes).  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, allergic rhinitis for several decades after separation from service.  Notably, the Veteran filed numerous claims for service connection for a variety of other disabilities in the 35 years after separation from service.  The Board finds that if the Veteran had experienced difficulties with allergic rhinitis since service, it would have been reasonable for him to have filed a claim for service connection for such a disability when he filed his other VA claims.  

In sum, based on the Veteran's lack of any complaints in 1977, the lack of treatment or complaints in the decades following service, and the lack of filing a claim for service connection for allergic rhinitis, when he filed other VA claims, the Board finds that any statement as to continuity since service lacks credibility.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Shoulder Disability

The Veteran testified at the 2016 Board hearing that his shoulder disabilities could be due to his diabetes, or to in-service running, seizures, lifting, pulling, and/or falling. 

The Board finds, for the reasons noted below, that there is no competent credible evidence of record that the Veteran has a left or right shoulder disability which warrants service connection.  

The Veteran separated from active service in September 1976.  His DA Form 1811 reflects that his physical profile at the date of separation was a "1" for the upper extremities.  A "1" reflects that the Veteran had a high level of medical fitness. See AR 40-501. 

It was noted that the Veteran's condition on September 13, 1976 was such that he was considered physically qualified for re-enlistment without re-examination provided he re-enlisted within three months and stated that he did not have any newly acquired disease or injuries during the intervening period. 

Approximately one year later, he completed an evaluation for enlistment purposes into the Army National Guard.  The Veteran's August 1977 report of medical examination for enlistment purposes into the Army National Guard reflects that the Veteran had normal upper extremities upon evaluation.  His corresponding report of medical history reflects that the Veteran denied having a painful or trick shoulder and denied having arthritis.

The earliest clinical evidence of a shoulder disability is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board finds that based on the record as a whole that the most probative evidence is against a finding of continuity of symptomatology since service. 

An October 2000 VA clinical record reflects complaints of shoulder pain.  2001 VA clinical records reflect that the Veteran complained of left shoulder pain which began in approximately July 2001; he was assessed with myalgia.  A September 2002 VA clinical record reflects bilateral shoulder pain and positive impingement.  A December 2002 VA clinical record reflects that upon radiologic consultation the Veteran had a normal right shoulder.  Thus, more than two decades after separation from service, the Veteran did not have arthritis of the right shoulder disability.  Moreover, there is no competent credible evidence of left shoulder arthritis within two decades of separation from service.

Records also reflect complaints of right shoulder pain in 2006 and deceased supraspinatus tendon strength on examination.  X-rays were "essentially normal".  He was diagnosed with right rotator cuff tendonitis.  A November 2007 Tennessee Disability Determination Services indicates that the Veteran's bilateral shoulder arthralgias began five or six years earlier, or in approximately 2001 or 2002, which is consistent with the VA records noted above.  The Veteran was diagnosed with osteoarthritis.

The Board has considered whether there is credible evidence of continuity of symptoms since service but finds that there is not.  In this regard, the Board notes that the clinical records reflect an onset date years after separation from service.  In addition, the shoulders were assessed as normal 11 months after service separation and arthritis was not diagnosed until many years after service.  For these reasons, the preponderance of the evidence is against a finding of service connection for arthritis based on continuity of symptomatology or based on the presumptive provisions of 3.309(a).

The Board has also considered the "Buddy Statements" but find that they lack sufficient probative value.  The 2004 buddy statements relate generally to the Veteran's "health", nerves, and asthma, but do not provide probative evidence specific to the Veteran's shoulders. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, he is competent to report that he has had a painful shoulder(s).  However, the Board finds that any statement by the Veteran that he has had shoulder symptoms since service is less than credible when considered with the record as a whole, including the contemporaneous service and post-service records, as noted above. 

Finally, the Board has considered the Veteran's contention that somehow he has a shoulder disability related to his diabetes or seizures.  The Veteran is not in receipt of service connection for diabetes.  As noted in this decision, the Board has denied reopening the Veteran's claim for seizures.  The Board has reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, and the Board has remanded the newly reopened claim.  However, the Board finds that his claim for service connection for a shoulder disability is not inextricably intertwined with a claim for service connection for diabetes mellitus as there is no competent credible clinical evidence of record which indicates that there may be a relationship between the two, either on a causation or aggravation basis.  

The evidence of record is against a finding that the Veteran has a right and/or left shoulder disability causally related to, or aggravated by, active service or a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

NME - Acquired Psychiatric Disability
NME- Alcoholism
NME - Hypertension

In an April 1991 rating decision, the RO denied a claim for service connection for a nervous condition because there was no evidence of a nervous condition diagnosed or, if one existed, any relationship of it to his period of active military service.  In a July 1992 rating decision, the RO denied a claim for service connection for alcoholism and depression and found that new and material evidence had not been received for a nervous condition.  In October 1992, the RO denied reopening the Veteran's claim for dysthymia because it found that new and material evidence had not been received.  In a February 1994 rating decision, the RO denied reopening the Veteran's claim for a nervous condition and found that new and material evidence had not been received.  In a January 1996 rating decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for a nervous condition, which was on appeal from the July 1992 rating decision.  In a September 1999 rating decision, the RO denied reopening the Veteran's claim for service connection for a nervous condition because it found that new and material evidence had not been received.  In an April 2002 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) because the Veteran did not show a clinical diagnosis of PTSD or a stressor.  In March 2003, the RO denied service connection for dysthymia (claimed as depression and nervous disorder.)  

In May 2006, the Board denied reopening the claim for service connection for a psychiatric disability.

In an October 2007 rating decision, the RO denied reopening the claim for service connection for PTSD because it found that new and material evidence had not been received.  In January 2009, the RO denied reopening the Veteran's claim for alcoholism.

In a March 2010 rating decision, the RO denied reopening the claim for service connection for dysthymia (also claimed as major depression, manic depression and nervous disorder).  In a March 2011 rating decision, the RO denied reopening the claim for service connection for PTSD.  

In March 2011, the Veteran filed the current claim.  In November 2011, the RO denied reopening the claims for service connection for alcoholism and dysthymia.

The Board will consider the last final denial for alcoholism as the January 2009 decision, the last final denial for a nervous condition and depression as the March 2010 decision, and the last final denial for service connection for PTSD as the March 2011 decision.  

The Veteran did not initiate appeals with respect to any of these decisions by filing a notice of disagreement within the appropriate time frame.  The Board notes that a written statement from the Veteran addressed his depression, anxiety, and alcohol abuse and was received by VA on March 17, 2011, within a year of both the March 2010 and the March 2011 decisions; however the Board does not find this document to be a notice of disagreement with respect to either decision.  This is so because the Veteran did not express disagreement in the March 17, 2011 document with either the March 2010 or the March 2011 decision.  Further, the Veteran identified the subject of his correspondence as "New Service Connection Claim," which clearly indicates that the Veteran intended the correspondence to serve as a new claim, as opposed to a notice of disagreement.

The Board also finds that no new and material evidence was submitted within a year of either the January 2009, March 2010 or the March 2011 rating decisions.  While new evidence was submitted within a year of these decisions, including additional VA treatment records, statements from the Veteran, and other evidence relevant to the claims, none of the new evidence was material to the reasons for the prior denials.  In essence, the claims were previously denied due to lack of a nexus between service (or a service-connected disability) and a current disability.  While the new evidence addresses ongoing treatment for psychiatric disorders, none of the new evidence is relevant to the nexus, or linkage, element of the claims.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  The Veteran has consistently stated that he has nervous problems and depression.  The Board finds that it is most beneficial to the Veteran to consider his various claims, whether they be styled as claims for depression, nerves, PTSD, or another mental health symptoms, as a claim for service connection for "an acquired psychiatric disability".

The evidence at the time of the last final denials included numerous clinical records.  November 1991 records reflect that the Veteran reported a history of alcohol dependence for 20 years.  It was noted that the Veteran had no previous mental health treatment but "saw a psychiatrist in the military for questionable antisocial behavior" and had four Article 15s (non-judicial punishment).  It was noted that he had some symptoms of depression while hospitalized in 1991 and had recently separated from his wife.  He began attending the "loss and grief" group.  He was noted to have seen a doctor in November 1991 and diagnosed with adjustment disorder with depressed mood and it was noted that the Veteran was tearful when discussing his wife and family.  The Veteran reported that he had lost his job and his wife. 

1992 records reflect a diagnosis of alcohol dependence and that the Veteran reported feeling depressed and anxious.  

The Veteran stated in a September 1993 VA Form 21-4138 that in the summer of 1975, he was treated for his nerves on several occasions in his barracks. 

A 1994 VA examination report reflects a diagnosis of dysthymia.  It was noted that the Veteran had a family psychiatric history for psychoactive substance dependence in his father and his brother.  The report also notes the death of the Veteran's mother when he was a child, the death of one of his children from SIDS (sudden infant death syndrome), two DUIs in 1991, a divorce from his first wife due to a lack of time for each other, and a separation from his second wife due to his DUIs.  The report is negative for psychiatric symptoms in service.  The Veteran was diagnosed with dysthymia.  The Veteran reported drug use in Vietnam; however, as discussed further below, the Veteran did not serve in Vietnam.

A February 1999 record reflects that the Veteran had major depression and alcohol abuse.  The Veteran reported that he believed that he is depressed secondary to losing family members.  The Veteran reported that between 1990 and 1991, he lost a sister, his father, and his grandmother, and was going through a divorce.  

Records dated in 2000 reflect that the Veteran was admitted to the hospital for depression secondary to his divorce and his son's incarceration as an accessory to murder.  The Veteran reported that he repressed his feelings in service, began drinking heavily in Germany in 1973, had a mental breakdown in 1975, and afterwards began drinking more heavily.  He reported that the military created aggressive behavior.  He was diagnosed with major depressive disorder vs. substance induced mood disorder vs. grief vs. adjustment disorder with depressed mood.  It was also noted that the Veteran "attributes his current feelings of depression to several stressors in his life", including his son's incarceration, his recent divorce, that he also felt guilty for the death of his father, that his girlfriend abandoned him, and that he was  homeless.  The Veteran reported that he was diagnosed with bipolar disorder in the military in 1991; however, the Veteran was not in the military in 1991.  The Veteran also reported that he has abused alcohol since the military.  He stated that "a lot of bad stuff happened to me and I have learned to repress my feelings because otherwise my aggressiveness would just get me into trouble."   

Lay statements reflect that the Veteran was happy and easy to get along with before service, but "his nerves were not right" after he got out, he has problems getting along with others, tends to live in the past, and has compulsive behaviors.

The Veteran testified at the 2004 DRO hearing that he was being treated for "manic depressiveness and nervousness."  He testified that he believed that his nervous condition was related to active service because he was "wore down" by the military.  He further testified that he was seen by a psychiatrist in service.

SSA records also reflect diagnoses of bipolar disorder, depression, and psychotic features.

Evidence since last final denials

In a 2012 statement (VA Form 21-4138), the Veteran asserted that he has PTSD due to "people being killed by sniper fires and people found dead in rivers" and that he "witness[ed] about 20 men while we were on patrol stepping on an anti-tank mine and it killed all of them."

The Veteran testified at the 2016 Board hearing that his acquired psychiatric disability is due to service because he did not want to be in the service while the war in Vietnam was going on.  He stated that while in service, in Germany, he was on alert, had to go to the field nine months out of the year, and heard "all this boom, boom, boom, all this mess, all the time."

VA clinical records reflect continued treatment for mental health. 

The Board has considered the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 211 (1993) to reopen a claim but finds, even given this low threshold, that new and material evidence has not been received.  

The evidence does not include new and material competent evidence which indicates that the Veteran may have an acquired psychiatric disability causally related to, or aggravated by, active service.  

The Board acknowledges that when determining whether new and material evidence has been received, the credibility of the evidence is presumed unless it is patently incredible.  The Veteran, in 2012, contended that he witnessed the deaths of approximately two dozen people due to an anti-tank mine and sniper fire, and saw bodies flooding in a river.  The Board finds, based on the Veteran's service, this alleged stressor is patently incredible.  The Veteran did not have service in Vietnam (despite his contention as to such in 1994) or in any war zone.  He served in the United States and in West Germany.  The Board notes that neither the United States nor West Germany was a war zone in the 1970s and would not have had snipers, or more importantly, anti-tank mines, or continuous sounds of bombing, any and all of which resulting in bodies floating down a river.  Quite simply, the Veteran would not have been on patrol in an area with anti-tank mines or subjected to continuous bombardment while stationed in West Germany, which was a member of the North Atlantic Treaty Organization, and had not been at war with the United States in almost three decades.  In addition, and notably, while under oath at the Board hearing, the Veteran did not testify as to any stressors of seeing bodies, an anti-tank incident, or snipers.  

The claim is not reopened.  The Veteran's claim for service-connection for alcoholism is also not reopened.  The evidence reflects that the Veteran's alcoholism may be related to his mental health condition.  As he is not in receipt of service connection for an acquired psychiatric disability, any disability secondary to it does not warrant service connection.  Thus, new and material evidence has not been received.

The Veteran's claim for service connection for hypertension was denied by the RO in 1999 and 2002.  The Veteran did not appeal the denial or submit new and material evidence within one year of the notification of the 2002 decision, and it became final.  The Veteran testified at the 2016 Board hearing that he believes that his hypertension is caused by his stress and anxiety from service.  (See Board hearing transcript, page 25.)  As he is not in receipt of service connection for an acquired psychiatric disability (to include one manifested by stress and anxiety), any disability secondary to such is not warranted.  Thus, new and material evidence has not been received.

NME - Asthma

The Veteran's claim for service connection for asthma was denied in April 1991, May 1992, and July 1992 rating decisions.  In a January 1996 decision, the Board denied reopening the claim.  The RO denied reopening the claim in September 1999.  In April 2002, the RO reopened the claim and denied it.  In September 2003, the RO denied reopening the claim.  The Veteran did not appeal the denial or submit new and material evidence within one year of the notification of the 2003 decision, and it became final.

Evidence at the time of the last final denial

The Veteran separated from active service in September 1976.  The Veteran's STRs reflect that in August 1977, approximately one year after separation from service, the Veteran completed an evaluation for enlistment purposes into the Army National Guard.  He reported that he was in good health and not on any medication.  He specifically denied asthma, shortness of breath, and a chronic cough.  

The evidence also reflected that the Veteran was seen post service in December 1981 and gave a three year history of asthma, smoked a pack of cigarettes a day for 10 years, and had a diagnosis of mild pulmonary emphysema in December 1991.   

The evidence also included the Veteran's lay statements that he had asthma on active duty, and his testimony at an October 1992 DRO hearing that he had a "very bad attack" of asthma in 1976 or 1977 and had to be treated at a hospital for the day.  He also testified that he was given an inhaler.  He also stated that when the weather changes, he cannot breathe well and needs to use medication.  He testified that he was on duty in the National Guard when he had his first asthmatic attack, and stated that it "developed over there but then when I got back over here I couldn't stand it, you know, mean I couldn't bear it, couldn't go on, you know, and had to go to the hospital for it [in 1977]."  He also testified that he had been in Germany for three years and when he got back to the states, he could not breathe, and that he went to the hospital "on a lot of occasions over there in Germany."

The December 1993 VA examination report reflects that the Veteran reported asthma since age 23 (approximately 1975 or 1976) and that he has been told he has emphysema, had several hospitalizations, difficulty in cold weather, and uses an inhaler.

Evidence since the last final denial  

Several buddy statements state that the Veteran has had problems with his health since he got out of the military and "[o]ur father said that Ron has been sick every [sic] since he got out of service.  He started falling out and using inhalers."  Notably all the buddy statement have the exact same language.  

The Veteran testified at the 2016 Board hearing that he thinks his asthma is related to the cold weather and mountains in Germany, and when he came back, he was told that he had to move to a warmer climate.

The Board has considered the low threshold for reopening a previously denied claim as espoused by the Court in Shade, 24 Vet. App. at 110.  For purposes of reopening a claim, the Board must presume that the evidence is credible unless it is patently incredible.  However, despite the low threshold in Shade, the Board finds that new and material evidence has not been received to reopen the previously denied claim.  

The Board acknowledges the numerous lay statements of record, but finds that they are cumulative of the evidence already in the record at the time of the last final denial.  In this regard, the Board has considered the Court's opinion in Lister v. Shinseki, 2014 WL 841585.  However, the Board finds that Lister is not applicable to the present situation.  The writers of the lay statements have not provided competent evidence that they actually saw the Veteran using an inhaler in service or that they have personal knowledge of him having asthma in service or shortly after separation from service.  Rather, they have indicated that someone else told them about this.  Thus, they do not provide competent new and material evidence sufficient to reopen the Veteran's claim.  (The Veteran has already stated that he had problems since service and there is no new evidence that anyone else had personal knowledge of such.)

Moreover, the evidence of record already reflected that the Veteran had service in Germany.  The Veteran's assertion that his asthma was caused by service in Germany because Germany has mountains and cold weather does not provide any new and material evidence.  

Accordingly, the Board concludes that new and material evidence has not been received and the claim for service connection is not reopened.   

NME - Right Leg Disability (other than knee or ankle)

The Veteran's claim for service connection for a right leg disability was denied by the RO in a September 1999 rating decision because it was not well grounded.  In April 2002, the RO again denied the claim because there were no STRs which reflected a leg disability in service or evidence of such within one year after separation from service.  The Veteran did not appeal the denial or submit new and material evidence within one year of the notification of the 2002 decision, and it became final. 

The RO denied reopening the claim in January 2009 and March 2010 because it found that new and material evidence had not been received.  The Board finds that the March 2010 is the last final rating decision.  The Veteran did not file a proper notice of disagreement or substantive appeal or submit new and material evidence within a year of the 2010 decision, and the denial became final.  

In December 2009 he made a statement that he wanted to file a claim for osteoarthritis of both knees and stated that had been trying to get records for 30 years to reflect he had a right leg and ankle injury in service.  In August 2010, he filed a claim to reopen a right knee disability; however, neither statement was a proper notice of disagreement under 38 C.F.R. § 20.201 because it did not express disagreement with a specific adjudicatory action.

In March 2011 and November 2011, the RO again denied reopening the claim in March 2011 because it found that new and material evidence had not been received.  

June and July 2012 NuThera Physical Therapy records reflect that the Veteran had right lower extremity radiculopathy and osteoarthritis.  It was noted that his right leg was approximately 1.5 cm shorter than the left.  The finding of a shorter right leg was not previously of record.  Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 211 (1993) to reopen a claim, and the Veteran's statements that he had a broken leg in service, this new evidence is sufficient to reopen the Veteran's claim.

NME -A Back Disability

The Veteran's claim for service connection for a back disability was denied in September 1993 because there was no evidence of a back condition.  The Veteran did not appeal the denial or submit new and material evidence within one year, and it became final.  The Veteran's claim to reopen the previously denied claim was denied by the RO in a November 2011 decision, which forms the basis for this appeal.

The Veteran separated from active service in September 1976.  His DA Form 1811 reflects that his physical profile at the date of separation was a "1" for "physical capacity or stamina"  As noted above, a "1" reflects that the Veteran had a high level of medical fitness.  It was noted that the Veteran's condition on September 13, 1976 was such that he was considered physically qualified for re-enlistment without re-examination provided he re-enlisted within three months and stated that he did not have any newly acquired disease or injuries during the intervening period. 

The Veteran's STRs reflect that in August 1977, approximately one year after separation from service, the Veteran completed an evaluation for enlistment purposes into the Army National Guard.  The Veteran's August 1977 report of medical examination for enlistment purposes into the Army National Guard reflects that the Veteran had normal spine upon evaluation.  His corresponding report of medical history reflects that the Veteran denied having recurrent back pain. 

The Veteran contended in a September 1993 statement that he injured his back while on maneuvers in the summer of 1975, taken to the hospital in Germany, and given medication.

The evidence since the last final denial now includes clinical records which reflect a back disability.  

A March 2010 VA clinical record reflects that the Veteran reported intermittent left low back pain radiating to his leg and feet.  The Veteran reported that the low back pain started two months ago and denies any trauma or fall incidents.  The Veteran was noted to have radiculopathic type back pain.

A September 2012 VA record reflects that the Veteran wore a back brace.  An October 2012 VA Emergency Department record reflects that the Veteran injured his back and shoulder when his knee gave out four days earlier.  2012 private clinical records reflect that the Veteran had broad-based disc protrusion at L4 and disk bulge at L5. 

The Veteran testified at the 2016 Board hearing that he thinks his back disability is related to a right leg disability. 
 
Old and new evidence of record considered as a whole

Given the low threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet. App. at 110, the Board finds that new and material evidence (i.e. a current disability) has been received.  Thus, the claim is reopened.

NME - Head Injury/Seizure Disorder/Passing out Spells

Historically, the RO denied the Veteran's claim for service connection in July 1992, February 1994, April 2002, and March 2003.  In a May 2006 decision, the Board denied the Veteran's claim for service connection.  The RO denied reopening the claim in October 2007, January 2009, and March 2010. 

Evidence at the time of the last final denial

There are numerous records in evidence at the time of the last final denial.  The Board will summarize some of the evidence below.

The Veteran's post active service August 1977 National Guard enlistment examination shows that he denied having a head injury or any possible residuals such as loss of consciousness, dizziness or fainting spells, or epilepsy or fits.  His head was normal upon examination.  No scars were noted.

1991 VA records reflect that the Veteran had a "blackout" episode in jail and had been evaluated for "blackout spells".  It was noted that he had a history of alcohol dependence and admitted to a 12 pack of beer a day.  The Veteran denied seizures.  

VA records from 1991 reflect that the Veteran had "syncope of unknown etiology, probably secondary to vasovagal episode."  A November 1991 record reflects that the Veteran "first noted feelings of light-headedness, a smothering sensation approximately one year ago in church.  This was associated with a syncopal episode."

The Veteran testified at the 1992 DRO hearing that his syncope/dizziness has been associated with his nerves (nervous condition.)  The Veteran also testified at the 1992 DRO hearing that while in service, he was coming from "chow" and he cut himself above his left eyebrow when he hit something.  He contended that it required a few stitches but he did not have any problems from it. 

VA records reflect that the Veteran gave a history of having fallen and injured his head on concrete a few weeks earlier, with a resulting loss of consciousness and complaints of headaches ever since, and resulting in an injury and scar to the forehead (e.g. October 2000 VA records).  VA records also reflect that the Veteran was an "alcoholic with [history of] seizures." and was on medication for seizures (e.g. 2000 and 2001).

The Veteran gave conflicting information in the December 2004 to January 2005 VA psychiatric consultation, when he alleged that his seizures began in service in 1975 after he was struck in the head by a rod and knocked unconscious, and later in this same report, stated that he had his first seizure at approximately 14 or 15 years old. 

2004 VA records reflect that the Veteran was referred to the neurology clinic for "post-concussion syndrome".  The Veteran reported that he was first knocked unconscious in the military in 1974 when he hit his forehead on a pole sticking out of a building and then hit his head again in the 1980s and that the seizure disorder began in the next year after this.  

2004 lay statements by various members of the Veteran's family that he has had problems with his health since he got out of the military.

The Veteran testified at the 1993 DRO hearing that he injured his head when he struck it against a pole and also testified that the syncope started in approximately 1989 (four years prior the hearing).was also of record.

Evidence added to the record since the last final denial

The Veteran has stated that he began having seizures at age 16 (See 2012 records) and testified at the 2016 Board hearing that he hit his head in service which has caused seizures.  He testified that he ran into a pipe that was hanging out, cut a gash into his head, lost consciousness, and was given stitches.  

Old and new evidence of record considered as a whole

The Board has considered the low threshold for reopening a previously denied claim as espoused by the Court in Shade; however, despite this low threshold, the Board finds that new and material evidence has not been received to reopen the previously denied claim.  The Veteran's assertions that he began having seizures at age 16 are not new and material as they do not address whether his seizures were incurred in or aggravated by service.  His contentions that he ran into a pipe echo prior assertions in the record considered at the time of the prior denials.  

The claims file still does not contain competent credible evidence which indicates that the Veteran has residuals of a head injury which are as likely as not causally related to active service.  Accordingly, the Board concludes that new and material evidence has not been received and the claim for service connection is not reopened.   

NME - Diabetes Mellitus

Historically, the Veteran's claim for service connection was denied by the RO in a March 2010 rating decision because the required service in Vietnam was not shown; there was no evidence of exposure to herbicides in any other period of service; the medical evidence did not show that diabetes manifested to a compensable degree within one year of service; and no evidence related diabetes to service.  The Veteran did not appeal the denial or provide new and material evidence within one year of that decision, and it became final.  In November 2012, the RO denied the claim to reopen and found that new and material evidence had not been received.  

At the time of the last final denial, the Veteran contended that he had diabetes due to alleged service in Vietnam.  He stated that while in service, he was on temporary duty (TDY) for three months to Vietnam in 1973.  He also stated that he had high blood sugar DM or pre-DM for 30 years, or since approximately 1979 (See August 2009 VA clinical record).  The record also reflected that he had a family history of diabetes (e.g. father, siblings).  2007 and 2008 VA clinical records reflect early diabetes, borderline diabetes, and prediabetes.

Evidence of record since the last final denial

The Veteran's September 1973 report of medical examination for entrance purposes reflects that his urinalysis for sugar was negative.  A note (box 73) reflects "only 1 of 6 samples [positive] for glucose - will qualify".

The Veteran's August 1977 report of medical examination for entrance into the National Guard reflects that his urinalysis for sugar was negative.  His report of medical history reflects that he denied ever having had sugar in his urine.

The Veteran testified at the 2016 Board hearing that he has borderline diabetes and/or diabetes and that he has had it since he left service.  (See Board hearing transcript, page 26.)  He testified that he was diagnosed between September 1976 and September 1977.  He testified that he did not get private treatment but was seen at the Murfreesboro, Tennessee VA. 

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for diabetes.  The Veteran now contends that he was diagnosed with diabetes within one year of separation from service.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, the appeal is allowed to this extent.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

The appeal as to the issue of entitlement to service connection for a right wrist disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left wrist disability is dismissed.

The appeal as to the issue of entitlement to service connection for hypercholesterolemia is dismissed.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for bilateral shoulder disability is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include seizures and/or syncope claimed as spells, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for alcoholism, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for asthma, the appeal is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a diabetes mellitus, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Newly reopened -Diabetes Mellitus

As noted above, the Veteran testified at the 2016 Board hearing that he was diagnosed with diabetes or prediabetes between September 1976 and September 1977 and that he was treated/diagnosed at the Murfreesboro, Tennessee VA at that time.  

The claims file reflects that VAMC records from Nashville for 1976 have been requested, but no such records are available.  (See May 1993 VA report of contact); however, it does not reflect that VA records from Murfreesboro have been found to be unavailable.

The Board finds that VA should attempt to associate all VA records, if any, from September 1976 to September 30, 1977.  

Erectile Dysfunction

The Veteran testified that his erectile dysfunction is due to his diabetes mellitus. (See Board hearing transcript, page 25.)  Thus, it is inextricably intertwined with his claim for service connection for diabetes which is being remanded.  It must, therefore, also be remanded.

Newly reopened - Right Leg Disability
Newly reopened  - Back Disability

Having reopened the Veteran's claims, the Board finds that the RO must adjudicate them on a de novo basis prior to further Board action.

New and Material Evidence  -Bilateral Knee Disability

The Veteran testified at the 2016 Board hearing that he broke his right leg in service and that his knee disability is related to that. 

Based on the foregoing, the Board finds that the above issue is inextricably intertwined with the issue of entitlement to service connection for a right leg disability which is being remanded. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA records from the Murfreesboro VAMC from September 1, 1976 to September 30, 1977.

If no records are available, associate a formal finding of unavailability with the claims file.

2.  Following completion of the above, adjudicate the issues on appeal (1. entitlement to service connection for diabetes, 2. erectile dysfunction (to include as secondary to diabetes), 3. a right leg disability other than the knee, 4. a back disability (to include as secondary to a right leg disability), and 5. whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.)  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


